     Case 3:18-cv-00527-LRH-WGC Document 100 Filed 03/05/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEVADA


HP TUNERS, LLC,                      )                  3:18-cv-00527-LRH-WGC
                                     )
                        Plaintiff,   )                  MINUTES OF THE COURT
        vs.                          )
                                     )                  March 5, 2021
KENNETH CANNATA,                     )
                                     )
                        Defendant.   )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:         KAREN WALKER             REPORTER:        NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

        Before the court are numerous Notices of Deposition (ECF Nos. 93, 94, 95, 96, 97, 98 and
99) filed by Plaintiff. Plaintiff is advised that discovery papers and discovery documents, including
deposition notices are not to be filed unless ordered by the court. LR 26-7 and Fed. R. Civ. P.
5(d)(1)(A).

     Therefore, Plaintiff’s Notices of Deposition (ECF Nos. 93, 94, 95, 96, 97, 98 and 99) are
STRICKEN from the docket.

       IT IS SO ORDERED.

                                              DEBRA K. KEMPI, CLERK

                                              By:         /s/______________________
                                                      Deputy Clerk
